Citation Nr: 0427090	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from January 1972 to April 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
which, in pertinent part, denied an increase in a 10 percent 
rating for the veteran's service-connected hypertension.  The 
veteran provided testimony at a personal hearing at the RO in 
June 2003.  In June 2004, he testified at a Travel Board 
hearing at the RO.  

At the June 2004 Travel Board hearing and in a May 2004 
statement, the veteran and his representative raised the 
issue of entitlement to service connection for a right knee 
disability, claimed as secondary to his service-connected 
residuals of a left lateral tibial plateau fracture.  Such 
issue is not before the Board at this time and is referred to 
the RO for appropriate action.  The RO should adjudicate this 
claim.


FINDING OF FACT

The veteran's hypertension is not shown to currently be 
productive of diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1972 to April 1978.  His service medical records show that he 
was diagnosed with hypertension.  

Private and VA treatment records dated from July 1993 to 
April 1996 indicate that the veteran was treated for 
disorders including hypertension.  He underwent a VA 
hypertension examination in July 1996.  The diagnoses 
included hypertension, mild, stable.  

In November 1996, the RO granted service connection and a 10 
percent rating for hypertension.  

A February 1997 private entry noted an assessment which 
included hypertension under poor control.  VA treatment 
entries dated from August 1999 to June 2001 reflect multiple 
blood pressure readings.  There were no diastolic pressure 
readings of 110 or more or systolic pressure readings of 200 
or more.  

In July 2001, the veteran submitted his current claim for an 
increased rating for hypertension.  

VA treatment records dated from October 2001 to November 2001 
show treatment for several disorders as well as several blood 
pressure readings.  Such readings did not show diastolic 
pressure of 110 or more or systolic pressure of 200 or more.  

The veteran underwent a VA examination in November 2001.  It 
was noted that he had been hypertensive since he left the 
miliary some years earlier.  He reported that he was taking 
Clonidine, Triamterine and Procardia.  The examiner indicated 
that the veteran had no history of heart disease and that he 
denied that he had angina, palpitations, orthopnea, or 
paroxysmal nocturnal dyspnea.  The examiner reported that 
three randomly recorded blood pressure readings were 150/94, 
150/90, and 152/90.  The examiner noted that the veteran's 
heart was not enlarged and that his rhythm was regular.  
There was no murmur, thrill, or friction rub.  The impression 
included hypertension.  

VA treatment records dated from December 2001 to February 
2003 show continued treatment for disorders as well as 
multiple blood pressure readings.  There were no diastolic 
pressure readings of 110 or more or systolic pressure 
readings of 200 or more.  

At the June 2003 RO hearing, the veteran testified that he 
was taking several medications for his hypertension.  He 
stated that he had a lot of headaches and that he had trouble 
sleeping.  The veteran also noted that he had sweating 
problems and that he would become really hot or cold.  He 
also complained of blurred vision, ringing in his ears, and 
depression.  

The veteran underwent a VA hypertension examination in June 
2003.  It was noted that the claims file was reviewed.  The 
veteran reported that he was diagnosed with hypertension in 
1977 or 1978 and that he had been on medication since that 
time.  It was noted that he was currently taking Maxzide, 
Clonidine, and Nifedipine, for his hypertension.  He denied 
that he suffered any past cerebrovascular accident or that he 
had been told that his heart was enlarged as a result of 
hypertension.  The veteran claimed to have blurred vision, 
headaches, syncope, hot and cold flashes, tinnitus, and 
depression due to his hypertension.  The examiner discussed 
the veteran's medical history in detail.  

The examiner reported that the veteran's blood pressure 
reading was 140/72 in a supine position with a pulse of 72.  
In a sitting position, the veteran's blood pressure reading 
was 140/70 with a pulse of 72, and in a standing position, 
his blood pressure reading was 140/78 with a pulse of 80 and 
regular.  The examiner noted that the veteran was pleasant 
and obese with no apparent distress.  The examiner stated 
that the cardiovascular evaluation revealed a regular rate 
and rhythm.  There was no murmur, gallop, or rub.  It was 
reported that distal pulses were 2+ throughout in the upper 
extremities and lower extremities.  The diagnoses were 
hypertension, requiring medication since 1977 or 1978; 
vascular migraine headaches, by neurological evaluation with 
improvement on Depakote; syncope of unknown origin, November 
2001; multinodular goiter with compressive symptoms, status 
post thyroidectomy, April 2002; and post-surgical 
hypothyroidism, residual, elevated thyroid-stimulating 
hormone, symptoms of weight gain, lethargy, increased 
perspiration by history, cold sensation, heat intolerance, 
excessive bowel movements.  

The examiner commented that there had been no medical 
explanation to link the veteran's hypertension with his 
symptoms of headache, syncope, or cold or hot flashes.  The 
examiner noted that the veteran had an extensive work-up, 
including carotid Dopplers, echocardiogram, magnetic 
resonance imaging (MRI) study of the brain, magnetic 
resonance angiography of the brain and carotids, 
electroencephalogram, and neurological and endocrinological 
evaluations.  The examiner noted that none of such 
evaluations linked the symptoms of headache, dizziness, 
syncope, or hot and cold flashes, with the veteran's 
hypertension.  It was reported that the veteran subjectively 
linked such diagnoses to his hypertension and that he had not 
kept a blood pressure log or checked his blood pressure 
during any of such symptoms.  The examiner indicated that 
none of such symptoms were attributed to the veteran's 
hypertension.  The examiner noted that the reported hot and 
cold flashes were not due to hypertension and had been 
associated with the veteran's thyroid disorder which was 
postsurgical hypothyroidism.  The examiner remarked that 
headaches and syncope were not at least as likely as not due 
to the veteran's hypertension, i.e., the headaches and 
syncope were not due to the veteran's hypertension.  It was 
noted that the headaches had been deemed vascular/migraine 
and the syncope was of unknown origin.  

The examiner stated that the medical examiner had reviewed 
the audiological examination and did examine the veteran 
medically including reviewing the claims file.  The veteran 
was found by the audiological examination to have tinnitus 
and mild hearing loss in the right and left ear and that his 
tinnitus and hearing loss were not related to his 
hypertension.  It was reported that an MRI of the brain in 
April 2002 supported a normal anatomy of the brain and that 
his blood pressure log supported no significant elevations.  
The examiner stated that, thus, the tinnitus was likely 
related to his hearing loss and not to his hypertension.  

The veteran also underwent a VA eye examination in A June 
2003.  The examiner stated that no visual abnormalities or 
eye problems were found secondary to the veteran's 
hypertension.  The results of a June 2003 VA audiological 
evaluation were discussed above.  

A June 2003 VA psychiatric examination related diagnoses of 
schizoaffective disorder, depressive type, with anxiety and 
personality disorder, not otherwise specified, with 
histrionic, paranoid, and avoidant features.  The examiner 
commented that while depression could result from 
hypertension, schizoaffective disorders were generally seen 
as genetic in etiology.  

At the June 2004 Travel Board hearing, the veteran testified 
that he was taking medication for his hypertension.  He 
reported that he would get depressed and that he also had 
chest pains, headaches, sweats, and hot and cold flashes.  
The veteran also stated that there were occasions when he had 
passed out.  He noted that he had undergone tests, but that 
nobody had been able to explain to him why he would pass out.  
The veteran stated that he also had dizzy spells.  He 
reported that his blood pressure readings would go up or 
down.  He stated that he had been told that it was always 
high.  The veteran indicated that he had been told that he 
had an enlarged heart.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claim.  Moreover, an October 2001 letter, a March 2003 
statement of the case, an October 2003 supplemental statement 
of the case, a January 2004 supplemental statement of the 
case, and at the Travel Board hearing held in June 2004, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increased rating for hypertension.  The discussions in the 
rating decision, the statement of the case, the supplemental 
statements of the case, and at the hearing held in June 2004 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  The veteran has undergone what can 
only be described as very detailed examinations and all 
pertinent evidence has been obtained. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The most recent June 2003 VA hypertension examination noted 
that the veteran was on medication for his hypertension.  
Blood pressure readings were 140/72 in a supine position, 
140/70 in a sitting position, and 140/78 in a standing 
position.  The examiner indicated that the veteran's reported 
symptoms of hot and cold flashes, headaches and syncope, and 
tinnitus, were not due to his hypertension.  Additionally, a 
June 2003 VA eye examination report indicated that no visual 
abnormalities were found secondary to the veteran's 
hypertension.  A June 2003 VA psychiatric examination report 
related diagnoses of schizoaffective disorder and a 
personality disorder.  The examiner stated that while 
depression could result from hypertension, schizoaffective 
disorders were generally seen as genetic in etiology.  The 
Board must finds that these examinations only provide 
negative evidence against the veteran's claim.

The Board observes that the veteran is solely service-
connected for hypertension and that multiple examination 
reports fail to indicate another disorder associated with 
this condition.  The recent medical evidence, including a 
November 2001 examination report and treatment entries to 
2003, shows multiple blood pressure readings.  There are no 
blood pressure readings indicative of diastolic pressure 
predominantly 110 or more systolic pressure predominantly 200 
or more as required for a 20 percent rating under Diagnostic 
Code 7101.  Therefore, a rating in excess of 10 percent is 
not warranted.  

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a higher rating.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  The examination reports would support such a 
finding.      

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for hypertension.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for hypertension is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



